                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




TAVARRES J. HENDERSON,

           Plaintiff-Appellant,

vs.                                          Case No. CV119-017


JOANNA B. MASTNY, JASON R.
HASTY,

           Defendants-Appellees


                             ORDER


      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED   that   the   order   of   the   United   States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this              day of October, 2019.




                               UNITED      PATES DISTRICT COURT
                               SOU'         DISTRICT OF GEORGIA
